Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 1-14 are cancelled.
Claims 15, 17-19, 24-26, 32-34 are previously presented.
Claims 16, 20-21 are cancelled.
Claims 27-31 are withdrawn-previously presented.

Response to Arguments
Applicant's arguments filed 2/9/2020 have been fully considered but they are not persuasive.

Argument #1: Applicant argues that Mironov discloses a hollow cardboard tube downstream of the filter segment. Pp. 6-8.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combined reference teach one of the cardboard tube as shown above.
[AltContent: arrow][AltContent: textbox (Filter element (cylindrical plug 36 of [0192]))][AltContent: arrow][AltContent: textbox (Aerosol-cooling element (expansion chamber 10) of [0183]))][AltContent: arrow][AltContent: textbox (Upstream end)][AltContent: arrow][AltContent: textbox (Downstream end)][AltContent: arrow][AltContent: textbox (Support element (open-ended hollow tube 25) of [0187]))][AltContent: textbox (Mouthpiece 12 of [0183])][AltContent: arrow][AltContent: textbox (Aerosol-forming substrate 6 of [0184])][AltContent: arrow][AltContent: textbox (Mironov)]
    PNG
    media_image1.png
    736
    540
    media_image1.png
    Greyscale




[AltContent: oval][AltContent: arrow][AltContent: textbox (Pre-defined total length)][AltContent: textbox (Mironov)]
    PNG
    media_image2.png
    811
    551
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Cardboard tube 98 of col. 5, ll. 50-68)]
    PNG
    media_image3.png
    362
    448
    media_image3.png
    Greyscale

Addition of the cardboard tube of Westcott downstream the filter element of Mironov would have had the benefit that it allowed for the controlled ventilation of the plug.  See cited portions of Westcott.  
To clarify, the outstanding rejection is not an addition of a filter and cardboard tube downstream of the filter of Westcott (which is not in the disclosed, cited embodiment) to the apparatus of Mironov, but rather a bodily incorporation of Westcott’s cardboard tube into the apparatus of Mironov which would have been downstream of the filter.  
To place the cardboard tube downstream of the filter element would have adjusted the ventilation of the aerosol/smoking article and yielded a predictable result (improved/controlled ventilation) with a reasonable expectation of success.
Westcott does not utilize the terms upstream/downstream to disclose the relative placement of the structures, however the cardboard tube it at the most downstream end of the smoking article, so it’s combination with Mironov would maintain that relative placement of the cardboard tube.

Argument #2: Applicant argues that the ordering of the claimed structures is specified by the current claim language/construction as from distal end to mouth end: aerosol-forming substrate, support element, aerosol-cooling element, filter segment, and hollow tube. Pp. 6.

This is not found persuasive because it either inappropriately reads too much in from the specification/Figures or is too narrow a reading of the downstream relationship of the directed structures.  That they are downstream simply means that one interacts with air/aerosol/smoke before the others, not that the structures which are downstream/upstream from one another are also immediately adjacent to one another/touching/interfacing.
For example, that the mouthpiece includes a filter segment and a hollow tube downstream the filter segment does not mean that the mouthpiece filter segment and the hollow tube are adjacent to one another/touching.  There may be additional structures present and the flow paths may be even by spaced apart by such additional structures.  That the flow path of one structure is downstream another is taken to mean that it is closer to or further from a common proximal or distal end.  In this circumstance, the hollow tube of the mouthpiece is downstream of the mouthpiece in Westcott.  The rejection presented was not a substitution of equivalent claim elements of the cited prior art but a bodily incorporation combination of the known elements of the prior art.  The filter is that of the combination even if Westcott does not disclose a filter segment.
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not 
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.
There were advantages to adding a hollow tube after/downstream of the filter for the flow of air into the mouth, and the aerosol ventilation added which are desired advantages.
Furthermore, the cited portion of Westcott is regarding a papirossi cigarette, does not exclude the use of hollow cardboard tube with filters. The addition of a hollow tube at the downstream end, after a cigarette, does not make the aerosol generating article inoperable.
See for example Bolt which shows the use of filter components with papirossi cigarettes.  See Example 15 of Bolt (US 5046514), Ademe (US 2015/0157052) [0035] also.  
Regarding the benefits of filter sections see col. 12, ll. 30-40.  Such filters were beneficial in Westcott, Zuber 2 and Mironov.

Argument #3: Applicant argues that the smoking article of Zuber 2 is not compatible with Mironov. Pp. 8.
This is not found persuasive because electronic cigarettes can be combustion based or heat-not-burn based as manners of operating which are not prevented by the prior art references, the combination would have yielded a predictable result.  The cigarettes of different types of smoking articles are sometimes interchanged between burning and heat-not-burn types.
In response to applicant's argument that Zuber 2 is not compatible with Mironov, the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both the Zuber 2 and Mironov references are concerned with addressing/solving the same problem of smoking device design and delivery.

Argument #4: Applicant argues regarding the length of the mouthpiece changing between embodiments.

This is not found persuasive because the alteration of a single component or coupling of component lengths would have been within the level of one of ordinary skill in the art before the effective filing date.  See Mironov Table 1, which has different lengths for different components.

    PNG
    media_image4.png
    781
    533
    media_image4.png
    Greyscale

	The lengths of the various components, including the airflow directing chamber, expansion chamber, and heat-conducting element which are all components of the smoking article that change.  While the mouthpiece does not change, changing the length of the mouthpiece would have been within the level of skill of one of ordinary skill in the art.  
See Inagaki (US 2011/0192408) [0073]; Bryant (US 0025803) col. 1-2; Davidson (US 2039298) col. 1, ll. 45-54; Molins (US 2912987) col. 7, ll. 47-67; and Dearsley (US 3067644) col. 1, ll. 42-46.


Argument #5: Applicant argues that integrated heat sources and separate combustion sources are not compatible in a single apparatus/product.  Pp. 8-9.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This is not found persuasive because there are aerosol-forming apparatuses with separate heat sources and integrated heat sources.  See Abramov (US 2014/0338680) [0065] as compared to [0068] which disclose the separate and integral configurations.  Also, see Saleem (US 2016/0044963) [0091] and [0122].  
Furthermore, it is not clear from Applicant’s arguments what the lengths of the various structures or their relative upstream/downstream positions is relevant to the predictability or obviousness of the associated smoking articles.  

Argument #6: Applicant argues that Westcott is not compatible with the other cited apparatuses/products.  Pp. 9.
See arguments above.

Argument #7: Applicant argues that the change in size or dimension of a component is not relevant to the rejection of the subject matter claimed in independent claim 15.  Pp. 10 (middle of the page).

That the mouthpiece is adjusted in response to any other component lengthening or shortening would have been obvious to one of ordinary skill in the art. Applicant has merely alleged patentability without providing facts, reasoning, or evidence of unobvious results.
That predictable result is the time to completion of use of the cigarette/smoking article.
Furthermore, adapted for yields many cases, none of which Applicant has demonstrated unpredictable or unobvious results for to overcome the applied rejection.  Such cases are:
-increasing the length of the aerosol cooling element while keeping the length of the overall structure the same
-decreasing the length of the aerosol cooling element while keeping the length of the overall structure the same
Each of these two cases has a set of sub-genuses associated therewith depending on which of the other structures has a correspondingly increased or decreased length.  It could be the aerosol-forming substrate, support element, filter segment or hollow tube.  Applicant has not provided specific examples of unobvious results for each of these to demonstrate what the improvement or unobviousness of claimed subject matter is directed to.

Argument #8: Applicant argues that Westcott is not combinable with Zuber 2.  pp. 9.


One of ordinary skill in the art would have combined the two references with a reasonable expectation of success even though they are different types of articles because different types of articles have been known to be used interchangeable as burning and heat-not-burn aerosol forming articles.  Both were regarding the acceptable lengths of various components of the smoking articles and relevant to aerosol delivery, with a common problem being that smoke/aerosol delivery at an acceptable temperature and dilution.  The references are therefore considered properly analogous art.

Argument #9: Westcott does not disclose a hollow cardboard tube arranged downstream of a filter segment. Pp. 9.
See Argument 2 above.
This is not found persuasive because Westcott’s papirossi cigarette is combinable with the apparatuses/products cited as it is reasonably related to aerosol/smoke delivery at the proper temperature and discloses suitable structures for use in tobacco products.  
That the hollow cardboard tube of Westcott is added to the smoking article of Mironov, where there was proper motivation to do so, and such hollow tube would be downstream of the filter as claimed, as understood by one of ordinary skill in the art before the effective filing date.  

Argument #10: Applicant argues that shortening the aerosol-cooling element was not desirable by one of ordinary skill in the art and would not produce the predictable result of hotter aerosols, with greater concentration of flavors during use.  Pp. 10.

See Rasouli (US 2007/0074733) [0079].
Shorter aerosol cooling regions decrease thermal conduction and convection to the surrounding environment, through mixture/diffusion with outside air penetrating the smoking article during a pull.  When this effect is decreased, through decreasing the length of the aerosol cooling element, hotter aerosols are produced as understood by one of ordinary skill in the art.
A shorter aerosol cooling element means that the aerosol is hotter when it solubilized the flavourants in the tobacco/rod as per the relative placement of the claimed structures, as understood by one of ordinary skill in the art.  
Hotter temperatures produce a larger fraction of compounds/chemicals in the vapour phase after a fixed volume of air passes through the tobacco/botanic mixture.
Since the solubility of solids and liquids in vapours/vaporization extent, is temperature dependent, with a trends of increasing the partial pressure at equilibrium when temperature is increased, then the fraction of the solids and liquids converted to/solubilized by entrained vapours increases when the temperatures of the heated region increases as understood by one of ordinary skill in the art.  This extracts more of the liquids and solids from the tobacco/botanic article to be delivered as aerosol/smoke depending on the operation mode selected.  

Argument #11: Applicant argues that the aerosol shall and has to be cooled.  Pp. 10.
This is not found persuasive because it is a relative degree regarding a manner of operating the disclosed apparatus.  Examiner did not remove the aerosol cooling segment entirely in modification of the apparatus/product in accordance of current case laws.  Examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) and further in view of Zuber 2 (US 2014/0305448) and Westcott (US 4582071).
Regarding claim 15, Mironov discloses an aerosol-generating article (see smoking article of title - smoke aerosol particles are generated in [0002]) comprising a tobacco element (see smoking article 2 of Fig. 1, [0183]) and a mouthpiece element (see downstream end of Fig. 1, 
Mironov does not disclose wherein the aerosol-cooling element has a length of at most 15 mm.
Related to the problem applicant was trying to solve in smoking article design (see title/abs), Zuber 2 discloses wherein the aerosol cooling element has a length from 5 mm to 25 mm.  See [0135].  This is an overlapping range which renders the claimed range prime facie obvious to one of ordinary skill in the art.  Examiner has taken it that the smoking article of Zuber is compatible with the smoking article of Mironov.  
Mironov discloses a length for a similar component as is present in a heat-not-burn and combustion-type smoking articles and discloses a suitable length for such a component/aerosol cooling element.
To make the aerosol-cooling element have a shorter length in Mironov as in Zuber had the benefit that it allowed for less cooling to occur and therefore created hotter aerosols, with greater concentration of flavourants during use, thereby yielding predictable results, and would have been the change in size or dimension of a component.  See MPEP 2144.04(IV)(A) regarding changes in size or dimension of a component and their obviousness. This was desirable in the apparatus/product of Mironov.

See Table 1, the length disclosed is 84 mm in three separate embodiments.  
Mironov further discloses wherein the length of the hollow tube can be 26 or 31 mm.  Mironov discloses wherein the length of the mouthpiece is 7 mm in several embodiments.  Since the length of the aerosol cooling element changes in various embodiments, and the mouthpiece length remains the same (See Table I), and the total length remains the same (Id.), this disclosure is taken to read on the broadest reasonable interpretation of varying the length of the aerosol cooling element while maintaining a constant total length. 
It has varying lengths between embodiments within the same reference and each embodiment is a species of the claimed genus, each of which anticipates the claimed genus.
Mironov does not disclose wherein the mouthpiece element comprises a hollow tube, wherein the hollow tube is a cardboard tube arranged downstream of the filter segment.  
	In the same field of endeavor of mouthpiece design for smoking articles, Westcott discloses a mouthpiece element with a hollow cardboard tube (see C1/L41-48).
	The addition of the hollow tube of Westcott downstream of the mouthpiece element of Mironov would have been obvious to one of ordinary skill in the art before the effective filing date.
	Westcott had the benefit that it allowed for the use of controlled ventilation for plugs other than traditional filter plugs, such as plug containing tobacco, and for smoking articles such as the papirossi kind.  Id. This was desirable in Mironov.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the length of the aerosol cooling element of Zuber 2 and the hollow mouthpiece of cardboard tube of Westcott with the smoking article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the controlled ventilation of the smoking article and was the selection of known designs for their intended uses. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) in view of Westcott (US 4582071) and Oglesby (US 2010/0024834).
	
Regarding claim 17, Mironov nor Westcott disclose with a pre-defined total length of 45 mm.
In the same field of endeavor of smoking article design (see title/abs), Oglesby discloses with a predefined total length of 45 millimeter. [0056].
Oglesby discloses that such dimensions have been found to facilitate particularly accurate control of the level of vapour of the vaporizable constituent(s) within the aerosol within relatively tight limits.  See [0056].  This was desirable in the apparatus/product of Mironov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the predefined total length of Oglesby with the aerosol generating article of Oglesby to arrive at the claimed invention before the effective filing date because doing so had the benefit that such dimensions have been found to facilitate particularly accurate control of the level of vapour of the vaporizable constituent(s) within the aerosol within relatively tight limits.

Claims 18-19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) in view of Westcott (US 4582071) and Zuber 2 (US 2014/0305448).
Regarding claim 18, Mironov nor Westcott discloses wherein the length of the aerosol-cooling element is between 10 mm to 15 mm.
In the same field of endeavor of smoking articles with aerosol cooling elements (see title/abs), Zuber discloses wherein the aerosol cooling element has a length of approximately 18 mm.  This is substantially the same as the claimed range between 10 and 15 mm.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the aerosol cooling element length of Zuber with the smoking article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the significantly reduction in side stream smoke, while permitting a user to selectively suspend and reinitiate smoking.

	Regarding claim 19, Mironov nor Westcott disclose wherein the length of the hollow tube is between 3 mm and 8mm.
In the same field of endeavor, Zuber 2 discloses wherein the length of the hollow tube is between 3 mm and 8 mm.  See [0135].
Zuber 2 is an overlapping range which renders obvious the claimed range.
Zuber 2 had the benefit that it reduced the generation of side stream smoke while permitting the user to selectively suspend and reinitiate smoking.  See [0004].  This was desirable in Mironov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the length of the hollow tube of Zuber 2 with the aerosol generating article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction in generation of side stream smoke while allowing the user to selectively suspend and reinitiate smoking.
Regarding claim 26, Mironov does not disclose wherein the aerosol-cooling element is made of polylactic acid sheet.
In the same field of endeavor, Zuber 2 discloses wherein the aerosol-cooling element is made of polylactic acid sheet.  [0119] & [0121] & claim 23.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the polylactic acid sheet of Zuber 2 with the aerosol generating article of Mironov because doing so had the benefit that it allowed for the suspension of side stream smoke which permitted the user to selectively suspend and reinitiate smoking

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) in view of Westcott (US 4582071) and Grant (US 2015/0027458).

	Regarding claim 22, Mironov nor Westcott disclose a wall thickness of the hollow tube between 100 and 300 microns.
In the same field of endeavor, Grant discloses wherein a wall thickness of the hollow tube is between 100 microns and 300 microns.  See outer tube formed from cardboard with a thickness of 0.2 mm which is 200 microns.
Grant had the benefit that it allowed for the optimum heat transfer properties to the external environment for aerosol cooling.  See [0030].  This was desirable in the product of Mironov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the wall thickness of the hollow tube of Grant with the aerosol generating article of Mironov because doing so had the benefit that it allowed for the optimum heat transfer properties to the external environment for aerosol cooling.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) and further in view of Zuber 2 (US 2014/0305448), Westcott (US 4582071), and Zuber 3 (US 2016/0227839).

Regarding claim 23, Mironov does not disclose wherein the length of the mouthpiece element is between 8 mm and 25 mm.  See Table 1.  The mouthpiece element is disclosed as having a length of 7 mm. 
In the same field of endeavor of flavor generating aerosol-forming articles (see title/abs), Zuber 3 discloses wherein the length of the mouthpiece element is between 8 mm and 25 mm. See [0162].  About 10 mm in length is disclosed which is a species that anticipates the claimed genus.  Examiner has taken this structure of Zuber 3 to be compatible with Mironov.
Although 7mm of Mironov is not within 8-25mm, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) also see MPEP2144.05(I).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mouthpiece element length of Mironov with the mouthpiece element length of Zuber 3 to arrive at the claimed invention before the effective filing date because doing so would have been a change in size or dimension of a component and a substitution of known equivalents.

	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) in view of Westcott (US 4582071) and Conner (US 2012/0067360).
	
24, Mironov nor Westcott disclose wherein the length of the aerosol forming substrate is between 5 mm and 16 mm.
	In the same field of endeavor of smoking article design (see title/abs), Conner discloses wherein the length of the aerosol forming substrate is between 5 mm and 16 mm.  See [0089].  An overlapping range is disclosed which renders the claimed range obvious.
	Conner had the benefit that it had the advantages of conventional cigarette smoking without delivering considerable quantities of incomplete combustion and pyrolysis products.  [0006].  This was desirable in Mironov.
	Therefore, it would have been obvious to one of ordinary skill in the art to make the length of the aerosol forming substrate between 5 mm and 16 mm as disclosed in Conner in the smoking article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the advantages of conventional cigarette smoking without delivering considerable quantities of incomplete combustion and pyrolysis products.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) and further in view of Zuber 2 (US 2014/0305448), Westcott (US 4582071), and Li 2 (US 2015/0027454).

Regarding claim 25, Mironov discloses wherein the length of the support element (HAT) is between 5 mm to 12 mm.  See table 1.  A hollow tube length of 3.5 mm is disclosed.  This is taken to be compatible with a smoking article with a HAT of approximately 5mm.
In the same field of endeavor of smoking article design (see title/abs), Li 2 discloses wherein the tubular filter segment is a hollow acetate tube with a length of about 7 mm.  [0065].  This is a species which renders the claimed range of 5-12 mm prima facie obvious to one of ordinary skill in the art. 
 Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) also see MPEP2144.05(I).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mouthpiece element length of Mironov with the HAT of length of Li 2 to arrive at the claimed invention before the effective filing date because doing so would have been a routine optimization of the heat transfer from the aerosol to the environment during use and would have been a change in size or dimension of a component yielding predictable results.

Claim 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) in view of Westcott (US 4582071) and Jarriault (US 2015/0027475).
	Regarding claim 32, Mironov nor Westcott discloses wherein the aerosol-cooling element is made of a gathered sheet.
	In the same field of endeavor of smoking article design (see title/abs), Jarriault discloses wherein the aerosol cooling element is a gathered sheet.  See [0052].
	Jarriault had the benefit that it allowed for the increasing of the amount of flavor-generating component that can be loaded into the article.  See [0029].  This was desirable in the apparatus of Mironov.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the gathered sheet as a cooling element of Jarriault with the smoking article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it 

	Regarding claim 33, Mironov nor Westcott discloses wherein the aerosol-cooling element is made of a sheet having a thickness between 10 microns and 250 microns.
	In the same field of endeavor, Jarriault discloses wherein the aerosol-cooling element is made of a sheet having a thickness between 10 microns and 250 microns.  See [0065].  50 microns is a species within the claimed genus.
	Jarriault had the benefit that it allowed for the increasing of the amount of flavor-generating component that can be loaded into the article.  See [0029].  This was desirable in the apparatus of Mironov.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the gathered sheet as a cooling element of Jarriault with the smoking article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increasing of the amount of flavor-generating component that can be loaded into the article.

	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2015/0013697) in view of Westcott (US 4582071) and Fernando (US 2015/0359264).
	
Regarding claim 34, Mironov nor Westcott discloses wherein the aerosol-cooling element reduces phenolic compounds of an aerosol from the aerosol-forming substrate.
	In the same field of endeavor, Fernando discloses wherein the aerosol-cooling element reduces phenolic compounds of an aerosol from the aerosol-forming substrate.  [0262]-[0264].
	Fernando had the benefit that it allowed for the reduction of the phenolic compounds in the aerosol formed.  Further, it provided an aerosol that may bring potential health benefits to 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the reduction of phenolic compounds in the aerosol cooling element of Fernando with the smoking article of Mironov to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for potential health benefits to the user since lower levels of one of more HPHCs are observed as compared to combusted tobacco.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712